PER CURIAM.
Appellant, Allen Brooks (“defendant”), appeals the judgment of conviction entered by the Circuit Court of St. Louis County, after a jury found him guilty of first degree assault, RSMo section 565.050,1 and armed criminal action, RSMo section 571.015. We dismiss the appeal.
Defendant was charged by information for assault in the first degree and the felony of armed criminal action. These charges were brought as a result of the state’s evidence that defendant attempted to kill or cause serious physical injury to Londell Houston by shooting him.
On January 29, 1998, a jury found defendant guilty of first degree assault and armed criminal action. On February 23, 1998, defendant filed a motion for new trial. On March 6, 1998, defendant’s motion for new trial was denied, and he was sentenced to ten years in the custody of the Missouri Department of Corrections on each verdict with the sentences to run consecutively. On May 26, 1998, defendant filed his notice of appeal.
Rule 30.01(d) of the Missouri Rules of Criminal Procédure sets out the time for appealing. In pertinent part, the Rule states, “No such appeal shall be effective unless the notice of appeal shall be filed not later than ten days after the judgment or order appealed from becomes final.” The sentencing of a defendant constitutes and has the same meaning as a judgment or final judgment. State v. Lynch, 679 S.W.2d 858, 860 (Mo.banc 1984).
Defendant’s notice of appeal was filed more than ten days after the trial court sentenced him and therefore was untimely.
Accordingly, the appeal is dismissed.

. All statutory references are to RSMo 1994.